DETAILED ACTION
	The following is a response to the amendment filed 11/1/2021 which has been entered.
Response to Amendment
	Claims 1-3, 5, 7-10, 13-16 and 18-20 are pending in the application. Claims 4, 6, 11, 12 and 17 are cancelled.
	-The 112(a) and (b) rejections has been withdrawn due to applicant clarifying the limitation “face-sharing contact” as recited in claims 1, 10 and 16 accordingly based on the original disclosure as filed and cancelling claim 17 accordingly.
Allowable Subject Matter
Claims 1-3, 5, 7-10, 13-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) a system having an electric drive axle having an electric motor, gear arrangement, differential and a disconnect device wherein the gear arrangement has a first and second planetary system producing a gear ratio between the motor and differential; a pinion sleeve in face-sharing contact with an interior of the differential case; the disconnect device having a piston arranged within an annular hub and the sleeve for moving in a first axial direction from the sleeve during disengagement of the device via a force and in combination with the limitations as written in claim 1.
-(as to claim 10) an electric drive axle having an electric motor, gear arrangement, differential and a disconnect device wherein the gear arrangement has a a pinion sleeve in face-sharing contact with an interior of the differential case; the disconnect device having a piston arranged within an annular hub and the sleeve wherein the piston has a tab or spline extending radially outward to cooperate with a protuberance arranged on an inner peripheral surface of the hub to militate against rotation of the piston relative to the case and in combination with the limitations as written in claim 10.
-(as to claim 16) a hybrid vehicle having an electric drive axle having an electric motor, gear arrangement, differential and a disconnect device wherein the gear arrangement has a first and second planetary system producing a gear ratio between the motor and differential; a pinion sleeve in face-sharing contact with an interior of the differential case; the disconnect device having a piston arranged within an annular hub and the sleeve to move to a first disengaged position in response to chamber fluid force being absent or a second engaged position and in combination with the limitations a written in claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl